PER CURIAM.
This is an appeal from an order denying the husband’s petition for dissolution. Although the husband’s petition for dissolution asserted that the marriage was irretrievably broken and the wife’s answer admitted that the marriage was irretrievably broken, the trial court continued the matter in an effort to effect a reconciliation of the parties. To the extent that the trial judge sought to effectuate a reconciliation his action is commendable, however, the pleadings and evidence demonstrate that the marriage “in fact ended because of the basic unsuitability of the spouses for each other and their state of mind towards their relationship”. Riley v. Riley, Fla.App.1972, 271 So.2d 181; F.S. section 61.052(2)(a), F.S.A. The trial judge therefore erred in denying the petition for dissolution of marriage.
*575Accordingly, the cause is reversed and remanded with directions to enter an order granting dissolution of the marriage'of the parties.
OWEN, C. J., and WALDEN and MAG-ER, JJ., concur.